Citation Nr: 1211493	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  07-13 049	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUES

1.  Entitlement to a higher initial disability rating for dysphagia secondary to Schatzki's ring, to include gastroesophageal reflux disease (GERD) and hiatal hernia, in excess of 10 percent.

2.  Entitlement to an increased disability rating for dysphagia secondary to Schatzki's ring, to include gastroesophageal reflux disease (GERD) and hiatal hernia, in excess of 10 percent. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

Appellant (the Veteran) had active service from June 1982 to April 2002.  

This matter comes before the Board of Veterans' Appeals (Board) from decisions of the RO in Waco, Texas.  A January 2007 rating decision implemented a December 2006 Board decision granting a 10 percent initial rating for dysphagia, to include GERD and hiatal hernia, assigning an effective date for the 10 percent initial rating of May 1, 2002.  As explained in this decision, the January 2007 rating decision is not actually on appeal to the Board; however, because the issue has been characterized by the RO as an initial rating appeal from a December 2001 claim, the Board has listed initial rating as an issue for the purposes of dismissing it.  The February 2007 claim for increased rating in excess of 10 percent has been adjudicated in various adjudications; however, this issue is remanded below for due process reasons for adjudication in a rating decision with notice of appellate rights.

The issue of an increased disability rating for dysphagia, to include GERD and hiatal hernia, in excess of 10 percent, arising from the claim for increase received in February 2007, is addressed in the REMAND below and is therein REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The RO's June 2002 assignment of initial rating for dysphagia, to include GERD and hiatal hernia, which arose from the December 31, 2001 claim for service connection, was appealed to the Board.

2.  The Board's December 2006 decision granting a 10 percent initial disability rating was final when issued.  

3.  There remain no questions of fact or law for appellate consideration regarding the initial rating assigned in the June 2002 rating decision that arose from the December 31, 2001 claim for service connection.


CONCLUSION OF LAW

Because of the final December 2006 Board decision adjudicating the appeal of initial disability rating for dysphagia, to include GERD and hiatal hernia, the criteria for dismissal of an appeal of initial disability rating, in excess of 10 percent, arising from the August 31, 2001 claim for service connection, have been met.  38 U.S.C.A. §§ 7103, 7105 (West 2002); 38 C.F.R. § 20.1100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).  In some cases, however, the VCAA need not be considered because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 
14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (2011) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).  As discussed below, the resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations; therefore, the VCAA is inapplicable to this case.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 5-2004. 

Initial Disability Rating Arising From the August 31, 2001 Claim

In August 2001, the Veteran filed a claim for service connection for dysphagia, to include GERD and hiatal hernia.  In a June 2002 rating decision, the RO granted service connection for dysphagia, to include GERD and hiatal hernia, and assigned a zero percent initial disability rating.  The Veteran appealed the initial disability rating to the Board.  

On December 18, 2006, the Board issued a decision addressing the initial rating appeal.  The Board's decision in December 2006 granted a 10 percent initial rating for dysphagia, to include GERD and hiatal hernia.  The Board's December 2006 decision was final when issued.  38 U.S.C.A. § 7103(a) (West 2002); 38 C.F.R. 
§ 20.1100(a) (2011); see Hayslip v. Principi, 364 F.3d 1321, 1326 (Fed. Cir. 2004) (holding that the plain language of 38 U.S.C. § 7103(a) and 38 C.F.R. § 20.1100(a) dictate that a Board decision is final on date stamped on the face of the decision absent an order for reconsideration by the Chairman of the Board); Donovan v. West, 158 F.3d 1377, 1382 (Fed. Cir. 1998) (same).  Notably, reconsideration of the decision was not ordered according to 38 U.S.C.A. § 7103(a) and 38 C.F.R. § 20.1100(a).  In addition, the Veteran did not file an appeal of the December 2006 Board decision with the United States Court of Appeals for Veterans' Claims (CAVC).  38 U.S.C.A. § 7266 (West 2002).   

A January 2007 rating decision promulgated the Board's December 2006 grant of a 10 percent initial rating for the service-connected dysphagia, to include GERD and hiatal hernia.  In the January 2007 rating decision, the RO did not consider any additional evidence in the January 2007 decision but listed only the December 2006 Board decision under the "evidence" section of the decision.  The January 2007 RO decision indicated that it was the Board that granted the 10 percent initial rating, and that the RO decision was only promulgating the Board's decision.  In the letter attached to the February 2007 decision, the RO announced that the Board of Veterans' Appeals made a decision on December 18, 2006.  

In February 2007, the Veteran submitted a document labeled a "Notice of Disagreement" in which he purported to disagree with the January 2007 rating decision that merely implemented the Board's December 2006 decision.  

Because the Board's unappealed final decision issued in December 2006 is determinative, as a matter of law, that the evidence then before it did not show entitlement to an initial rating in excess of 10 percent for dysphagia, to include GERD and hiatal hernia, in effect, the Veteran is collaterally estopped from receiving here another Board decision on the same issue.  38 U.S.C.A. 
§ 5110(b)(2).  Where an unappealed final decision is determinative of an issue, an appellant is collaterally estopped from "relitigating the same issue based upon the same evidence, albeit for a different purpose."  Hazan v. Gober, 10 Vet. App. 511, 520-21 (1997).  See also DiCarlo v. Nicholson, 20 Vet. App. 52, 55-56 (2006) ("when a case or issue has been decided and an appeal has not been taken within the time prescribed by law, the case is closed, the matter is ended, and no further review is afforded"); Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005) (quoting Cook v. Principi, 318 F.3d 1334, 1339  Fed. Cir. 2002) (en banc)(stating that the "purpose of the rule of finality is to preclude repetitive and belated readjudications of veterans' benefits claims").  See also Flash v. Brown, 8 Vet. App. 332, 340 (1995) and Routen v. West, 142 F.3d 1434, 1437-38 (Fed. Cir. 1998) (applying finality and res judicata to VA decisions). 

For this reason, any new claim for a higher rating following the Board's December 2006 decision would necessarily be a claim for increased rating, rather than continued appeal of the initial rating question, which was addressed in the Board's December 2006 decision that was final when issued.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  An increased disability rating for dysphagia, to include GERD and hiatal hernia, must be based upon a different factual predicate than the one utilized in the assignment of the initial rating.

The Board recognizes that the February 22, 2007 document, even though erroneously styled a "Notice of Disagreement" by the Veteran, should have been accepted as a new claim for increased rating for the service-connected dysphagia, to include GERD and hiatal hernia.  38 C.F.R. § 3.155 (2011).  The February 22, 2007 document from the Veteran should not have been recognized as a notice of disagreement with the January 2007 rating decision, wherein the RO merely promulgated or implemented the final December 2006 Board decision by assigning a 10 percent initial rating for the service-connected dysphagia, to include GERD and hiatal hernia.  Suttman v. Brown, 5 Vet. App. 127, 136 (1993) (when entitlement to the benefits may be predicated upon the increase in severity of a disability occurring after the prior final denial, the new claim is not the same claim as the previously and finally denied claim, and, is a different claim based, at least in part, upon different facts); see also Procelle v. Derwinski, 2 Vet. App. 629, 631 (1992).  The Veteran's February 2007 claim for increase will be addressed in the Remand below.

Regarding the purported appeal of the January 2007 RO decision, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  In the present case, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of initial rating, and it is dismissed.


ORDER

The appeal of the initial rating assigned in the January 2007 RO rating decision, arising from the December 31, 2001 claim, having already been finally decided by the Board in December 2006, is dismissed.



REMAND

Since the Veteran's February 2007 claim for an increased rating (labeled as a "Notice of Disagreement" with the RO's January 2007 rating decision) was received, the RO has adjudicated the issue of an increased rating for the service-connected dysphagia, to include GERD and hiatal hernia, in the form of supplemental statements of the case in March 2008, February 2010, and January 2011.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34 (recognizing a statement of the case and a supplemental statement of the case as VA adjudications).  

While these statement of the case and a supplemental statement of the cases constituted adjudications, in that they considered additional evidence and made a decision regarding the appropriate rating for dysphagia, to include GERD and hiatal hernia, the Veteran was not properly informed of his appellate rights or of the necessity of filing a notice of disagreement to initiate an appeal of those adjudications.  Rather, he was informed that an appeal was already underway.  As set out in the decision above, this information was incorrect.  As such, the Board finds that corrective action is necessary to ensure that the Veteran's due process rights are protected.  

Accordingly, the issue of an increased disability rating for dysphagia, to include GERD and hiatal hernia, in excess of 10 percent, arising from the February 22, 2007 claim, is REMANDED for the following action:

Adjudicate and prepare a rating decision regarding the issue of an increased disability rating for dysphagia, to include GERD and hiatal hernia, in excess of 10 percent, arising from the February 22, 2007 claim for increased rating.  In conjunction with that decision, inform the Veteran of his procedural and appellate rights.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




		
J. Parker
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


